Appeal from a decree, and a resettled decree of the Surrogate’s Court, Kings County, which decrees (a) fixed respondent’s fee in an action for wrongful death which had been settled, (b) found that appellant’s failure to obtain the benefit of his share of the proceeds of the settlement was due to his inaction, and (e) authorized respondent to deposit with the city treasurer the proceeds of the settlement due appellant. Resettled decree unanimously affirmed, with costs. Appeal from original decree dismissed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.